             Case 1:20-cv-05878-CM Document 48 Filed 08/31/20 Page 1 of 2



4821-6765-3577/574-1500
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------X
J.T., individually and on behalf of D.T, et al.,                        :
                                                                            20 CV 5878 (CM)
                                            Plaintiffs,               :

                   – against –                                        :
                                                                            NOTICE OF
BILL deBLASIO, in his official capacity as the Mayor                  :     APPEARANCE
Mayor of New York City, et al.,
                                                                      :
                                             Defendants.
------------------------------------------------------------------------X


         Please take notice that the undersigned appears as attorney for defendants Board of

Education of Allegany County, a/k/a Allegany County Public Schools, Board of Education of

Baltimore County, a/k/a Baltimore County Public Schools, Board of Education of Calvert

County, a/k/a Calvert County Public Schools, Board of Education of Caroline County, a/k/a

Caroline County Public Schools, Board of Education of Carroll County, a/k/a Carroll County

Public Schools, Board of Education of Cecil County, a/k/a Cecil County Public Schools, Board

of Education of Charles County, a/k/a Charles County Public Schools, Board of Education of

Dorchester County, a/k/a Dorchester County Public Schools, Board of Education of Harford

County, a/k/a Harford County Public Schools, Board of Education of Howard County, a/k/a

Howard County Public Schools, Board of Education of Kent County, a/k/a Kent County Public

Schools, Board of Education of Queen Anne’s County, a/k/a Queen Anne’s County Public

Schools, Board of Education of St. Mary’s County, a/k/a St. Mary’s County Public Schools,

Board of Education of Somerset County, a/k/a Somerset County Public Schools, Board of

Education of Talbot County, a/k/a Talbot County Public Schools, Board of Education of
         Case 1:20-cv-05878-CM Document 48 Filed 08/31/20 Page 2 of 2




Washington County, a/k/a Washington County Public Schools, Board of Education of Wicomico

County, a/k/a Wicomico County Public Schools, and Board of Education of Worcester County,

a/k/a Worcester County Public Schools.


Dated: New York, NY         LESTER SCHWAB KATZ & DWYER, LLP
       August 31, 2020      100 Wall Street
                            New York, NY 10005
                            212 964-6611
                            Attorneys for Defendants Board of Education of Allegany County,
                            a/k/a Allegany County Public Schools, Board of Education of
                            Baltimore County, a/k/a Baltimore County Public Schools, Board
                            of Education of Calvert County, a/k/a Calvert County Public
                            Schools, Board of Education of Caroline County, a/k/a Caroline
                            County Public Schools, Board of Education of Carroll County,
                            a/k/a Carroll County Public Schools, Board of Education of Cecil
                            County, a/k/a Cecil County Public Schools, Board of Education of
                            Charles County, a/k/a Charles County Public Schools, Board of
                            Education of Dorchester County, a/k/a Dorchester County Public
                            Schools, Board of Education of Harford County, a/k/a Harford
                            County Public Schools, Board of Education of Howard County,
                            a/k/a Howard County Public Schools, Board of Education of Kent
                            County, a/k/a Kent County Public Schools, Board of Education of
                            Queen Anne’s County, a/k/a Queen Anne’s County Public
                            Schools, Board of Education of St. Mary’s County, a/k/a St.
                            Mary’s County Public Schools, Board of Education of Somerset
                            County, a/k/a Somerset County Public Schools, Board of
                            Education of Talbot County, a/k/a Talbot County Public Schools,
                            Board of Education of Washington County, a/k/a Washington
                            County Public Schools, Board of Education of Wicomico County,
                            a/k/a Wicomico County Public Schools, and Board of Education of
                            Worcester County, a/k/a Worcester County Public Schools


                                   S/ Dennis M. Rothman
                            _____________________________________
                            Dennis M. Rothman




                                             2
